Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Olivia G. Ruiz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Harmony Metals, Inc. on Form 10-Q for the period ended June 30, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Harmony Metals, Inc. Date:August 18, 2011By: /s/ Olivia G. Ruiz Olivia G. Ruiz Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Harmony Metals, Inc.and will be retained by Harmony Metals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
